                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               3:17-CR-00126-RJC-DSC
 USA                                             )
                                                 )
    v.                                           )                 ORDER
                                                 )
 CHARLES WHITLOCK JR.                            )
                                                 )

         THIS MATTER is before the Court on the defendant’s pro se motion for the return of

seized property, (Doc. No. 57), and the government’s response, (Doc. No. 59).

         Although the defendant abandoned all property seized during the investigation of his

case, (Doc. No. 25: Plea Agreement at 3), he now seeks the return of items seized by law

enforcement during the execution of a search warrant at his residence, (Doc. No. 57: Motion at

1). The government is inclined to return non-forfeited, non-contraband personal property after

the time period has run for filing a motion to vacate conviction or sentence pursuant to 28 U.S.C.

§2255. (Doc. No. 59: Response at 2). Accordingly, the Court finds that the instant motion is

premature.

         IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 57), is

DENIED without prejudice to be re-filed, if necessary, when the time period has run for filing

a motion to vacate conviction or sentence pursuant to 28 U.S.C. §2255.

 Signed: October 29, 2018
